Name: Commission Regulation (EEC) No 3272/82 of 6 December 1982 amending Regulation (EEC) No 2237/77 on the form of farm return to be used for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy
 Date Published: nan

 Avis juridique important|31982R3272Commission Regulation (EEC) No 3272/82 of 6 December 1982 amending Regulation (EEC) No 2237/77 on the form of farm return to be used for the purpose of determining incomes of agricultural holdings Official Journal L 347 , 07/12/1982 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 15 P. 0192 Spanish special edition: Chapter 03 Volume 26 P. 0151 Swedish special edition: Chapter 3 Volume 15 P. 0192 Portuguese special edition Chapter 03 Volume 26 P. 0151 *****COMMISSION REGULATION (EEC) No 3272/82 of 6 December 1982 amending Regulation (EEC) No 2237/77 on the form of farm return to be used for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), as last amended by Regulation (EEC) No 2143/81 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2237/77 (3) specified the items to be included in the farm return to be used in determining the incomes of agricultural holdings; Whereas the data collected by means of the farm return must correspond to the definition given in the Community rules, and in particular those given in Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (4); Whereas no changes should be made to the form of the farm return; Whereas the measures provides for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 The definitions and instructions relating to the farm return which figure in heading '6. Less-favoured area' in Annex II, Chapter II, Part A of Commission Regulation (EEC) No 2237/77 are hereby replaced by the following: '6. Less-favoured area An indication is to be given of whether the majority of the agricultural area of the holding is situated in an area covered by Council Directive 75/268/EEC on mountain and hill farming and farming in certain less-favoured areas (1). 1 = the majority of the agricultural area of the holding is not situated in the areas in question, 2 = the majority of the agricultural area of the holding is situated in less-favoured areas within the meaning of Article 3 (4) and (5) of Directive 75/268/EEC, 3 = the majority of the agricultural area of the holding is situated in mountain areas within the meaning of Article 3 (3) of Directive 75/268/EEC, 4 = Code 4 is to be used in Member States where such areas are so small and numerous that the information is not significant. (1) OJ No L 128, 19. 5. 1975, p. 1.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from the 1983/84 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 109, 23. 6. 1965, p. 1859/65. (2) OJ No L 210, 30. 7. 1981, p. 1. (3) OJ No L 263, 17. 10. 1977, p. 1. (4) OJ No L 128, 19. 5. 1975, p. 1.